--------------------------------------------------------------------------------

Exhibit 10.6
 
Employment Agreement
 
This Employment Agreement (the “Agreement”) is made and entered into this  15th
day of November, 2006, by and between Petroleum Development Corporation, a
Nevada Corporation (the “Company”), and Richard McCullough (the “Employee”).
 
WHEREAS, the Company wishes to employ the Employee as Chief Financial Officer
and to perform the duties and services incident to such position for the
Company, and the Employee wishes to be so employed by the Company, all upon the
terms and conditions set forth in this Agreement;
 
NOW THEREFOR, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
 
1.  
Effective Date and Term

 
a.  
Initial Term.  The effective date of this Agreement shall be November 13, 2006
(the “Effective Date”), and the initial term shall be for the period beginning
on the Effective Date and ending December 31, 2008.

 
b.  
Automatic Extensions.  The Term of this Agreement shall be extended for an
additional 12 months beginning on December 31, 2007 and on each successive
December 31 unless either party provides the other with at least 30 days prior
written notice, or unless the contract has been terminated by the parties in
accordance with the provisions of Section 7 of this Agreement.  The period of
time from the Effective Date until the Termination Date, as defined in Section
7b.,  shall be the “Term.”

 
c.  
Change of Control.  In the event of a Change of Control, the Term of this
Agreement will automatically be extended to the date 24 months after the date of
the Change of Control without any action on the part of the Company or the
Employee.  Thereafter the date of the Change of Control will be treated as the
Effective Date for purposes of further automatic 12-month extensions of the
Agreement under this section.  "Change of Control" of the Company shall occur on
the earliest of the following events:

 
(i)  
Change in Ownership: A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company.

 
(ii)  
Change in Effective Control: A change in effective control of the Company occurs
on the date that either:

 
(A)  
Any one person, or more than one person acting as a group, acquires (or has
acquired during the l2-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 
(B)  
A majority of the members of the Board of Directors of the Company (the “Board”)
is replaced during any l2-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of the appointment or election; provided, that this paragraph
(B) shall apply only to the Company if no other corporation is a majority
shareholder.

 
(iii)  
Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company's assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the l2-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 
It is the intent that this definition be construed consistent with the
definition of “Change of Control” as defined under Internal Revenue Code Section
409A and the applicable Treasury Regulations, as amended from time to time.
 
2.  
Place of Employment

 
The place of employment shall be the Company’s headquarters building in
Bridgeport, West Virginia unless the Employee and the Company agree to an
alternative location.
 
3.  
Position and Responsibilities

 
a.  
Position. The Employee shall serve as the Chief Financial Officer and Treasurer
of the Company and shall report to the President of the Company (“President”)
and be under the general direction and control of the President.

 
b.  
Responsibilities.  The Employee shall have obligations, duties, authority and
power to do such acts as are customarily done by a person holding the same or an
equivalent position in corporations of similar size to the Company. The Employee
shall perform such managerial duties and responsibilities for the Company as may
be reasonably be assigned to him by the President and, at no additional
compensation, shall serve on the Board and in other such positions with any
subsidiary corporation of the Company, or any partnership, limited liability
company or other entity in which the Company has an interest (herein
collectively called “Affiliates”), as the President may from time to time
determine.

 
c.  
Dedication of Professional Services.  The Employee shall devote substantially
all of his business time, best efforts and attention to promote and advance the
business of the Company and its Affiliates to perform diligently and faithfully
all the duties, responsibilities and obligations of his position with the
Company. Employee shall not be employed in any other business activity, other
than with the Company and its Affiliates, during the Term, whether or not such
activity is pursued for gain, profit or other pecuniary advantage without
approval by the Compensation Committee of the Board of Directors.  Provided,
however, that this restriction shall not be construed as preventing Employee
from investing his or her personal assets in a business which does not compete
with the Company or its Affiliates, where the form or manner of such investment
will not require services of any significance on the part of Employee in the
operation of the affairs of the business in which such investment is made and in
which his participation is solely that of a passive investor.

 
d.  
Adherence to Standards. Employee shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all executive officers of the Company consistent with Employee's position
and level of authority.

 
e.  
Minimum Stock Ownership.  Employee shall comply with the Company’s minimum stock
ownership requirements for officers (other than the Chief Executive Officer);
such requirements being that by the fifth anniversary of the Effective Date and
until his Termination Date, the Employee shall maintain a minimum stock
ownership equal to two times the Employee’s Base Salary, as defined in Section
4a.

 
4.  
Compensation

 
a.  
Base Salary.  The Company shall pay the Employee an annual base salary of
$235,000 (the “Base Salary”) commencing on the Effective Date and ending on the
Termination Date.  The Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company.  The Base Salary shall be reviewed
annually by the Compensation Committee of the Board (“Compensation Committee”),
and may be changed by the Compensation Committee in its sole discretion, taking
into account the base salaries, aggregate annual cash compensation, and other
compensation of individuals holding similar positions at other comparable
companies and the performance of the Employee and the Company.

 
b.  
Signing Bonus.  In addition to his Base Salary, the Employee shall receive a
$83,000 signing bonus (the “Signing Bonus”) payable on the first pay period
following the Effective Date; provided, however, that if the Employee’s
employment with the Company is terminated before the anniversary of the
Effective Date, pursuant to Section 7.g, the Employee shall refund a pro-rata
portion of the Signing Bonus.  The refund shall be equal to $83,000 multiplied
by a fraction, the numerator of which shall be the number of full and fractional
months remaining from his Termination Date until the anniversary of his date of
hire and the denominator of which shall be 12.

 
c.  
Performance Bonus.  In addition to his Base Salary and the Signing Bonus, the
Employee shall be eligible to earn an annual performance bonus (the “Bonus”)
during the Term, first payable in 2008 for 2007 performance, based on the
achievement of corporate performance objectives to be determined no later than
the later of ninety (90) days after the start of each calendar year or fifteen
(15) days after the filing of the corresponding 10-K,  in writing by the
Compensation Committee in its sole discretion.  Performance criteria used in the
determination of the Bonus amount may include net income, cash flow, EBITDA,
earnings per share, oil and gas production, reserves, or such other criteria as
the Compensation Committee may determine to be critical to the performance of
the Employee and the Company.  The “Target Bonus” will be a specified percentage
of the Base Salary, as contained in the Petroleum Development Corporation
Short-Term Incentive Compensation Plan, which may be earned if the Employee
meets all of the criteria established by the Compensation Committee, however the
Bonus may be less than or more than the Target Bonus based on the level of
performance of the Employee and the criteria established by the Compensation
Committee.  For 2007, the Target Bonus shall be equal to 50% of the Employee’s
Base Salary.  Notwithstanding the preceding sentence, the Bonus for a given year
shall not exceed the maximum percentage of the aggregate Base Salary, as
contained in the Petroleum Development Corporation Short-Term Incentive
Compensation Plan, for such year.  For 2007, this maximum percentage shall be
75% of the Employee’s Base Salary.  The Bonus shall be paid in cash no later
than March 15 of the following year.  To the extent practicable, the Bonus shall
meet the requirements for qualified performance-based compensation under
Internal Revenue Code Section 162(m).

 
d.  
Retirement Compensation.  For each complete year worked under this Agreement
beginning from the Effective Date and each anniversary thereof, the Employee
shall earn and be entitled to receive an annual retirement payment equal to
$7,500 (the “Retirement Payment”).  For example, if the Employee is employed for
five years and eight months under this Agreement, the annual Retirement Payment
would be 5 x $7,500 = $37,500.  The Retirement Payment will be payable to the
Employee, or in the event of the Employee’s death, to his estate, beneficiaries,
or designees, on each of the first ten anniversary dates following the date the
Employee leaves the service of the Company.  The Retirement Payment will be in
addition to any deferred compensation, pension, or other payments the Employee
has earned under this and any other previous and subsequent agreements with the
Company and any other payments he may be due under the Company’s employee
benefit plans.

 
e.  
Equity Compensation Grant.  As a long term incentive, on the Effective Date
under the Company’s Long-Term Equity Compensation Plan, the Employee shall
receive an award of stock options equal in value to thirty percent (30%) of the
2007 Base Salary of the Employee and restricted stock equal in value to seventy
percent (70%) of the 2007 Base Salary of the Employee.  For this purpose, the
value of the stock shall be based on the closing market price of the Company on
November 14, 2006 and the value of the stock and the value of the stock options
shall be determined by the compensation committee.   The stock options and
restricted stock shall vest at the rate of 25% for each complete year worked by
the Employee under this Agreement, beginning from the Effective Date and each
anniversary thereof.

 
f.  
Other Compensation.  The Employee shall continue to be eligible to participate
in all other cash or stock compensation plans or programs maintained by the
Company, as in effect from time to time, in which other senior executives of the
Company are allowed to participate.

 
5.  
Employee Benefits

 
a.  
Participation in Company Benefit Plans.  During the Term, the Company shall
provide the Employee with coverage under all employee pension and welfare
benefit programs, plans and practices commensurate with his positions in the
Company and to the extent permitted under the respective employee benefit
plan.  The Company is also providing the Employee a comprehensive moving package
as outlined under its written Executive Relocation Policy dated October 1, 2006
except the parties acknowledge that as part of this relocation the Company will
not be responsible for (1) the amount of any real estate fees for the sale of
the Employee’s current residence in Atlanta, nor (1) any expenses associated
with the move of household furniture and furnishings.

 
b.  
Vacation.  The Employee will be entitled to four weeks of paid vacation in each
calendar year, to be taken at such times as is reasonably determined by the
Employee to be consistent with the Employee’s responsibilities under this
Agreement.

 
c.  
Expense Reimbursement.  The Employee is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses related to travel, meals, entertaining, and similar
items related to such duties and responsibilities.  The Company will reimburse
the Employee for all such expenses on presentation by Employee from time to time
of appropriately itemized and approved (consistent with the Company’s policy)
accounts of such expenditures.  The Company shall reimburse the Employee for
reasonable dues and expenses of membership in such club or clubs as the Board
shall deem reasonably necessary for the Employee to entertain on behalf of the
Company and for costs associated with continuing education and professional dues
if approved in advance by the President.  All expense reimbursements for a
calendar year shall be paid in the normal course, but no later than March 15 of
the following calendar year.

 
d.  
Life and Disability Insurance.  The Company will reimburse the Employee for the
cost of life insurance on the Employee in the face amount of one million dollars
with a person or persons named by the Employee as either the owner or the
beneficiary as the Employee shall direct, and for the cost of a disability
policy consistent with what is provided to other executive officers of the
Company.

 
e.  
Health Insurance.  The Company agrees that it will include the Employee under
any hospital, surgical, or group health plan or policy adopted generally for the
benefit of its employees.  The payment of the premiums for the Employee and his
dependents shall be determined in accordance with the rules and regulations
adopted by the Company for its employees.  In addition to including the Employee
and his dependents in such plan, the Company shall pay all reasonable hospital,
surgical, medical, dental, and prescription expenses of the Employee and his
dependents not covered by such a plan.  In the event the Company has no group
health plan, the Company agrees to pay all reasonable premiums on any health
insurance policy obtained by the Employee to provide such coverage.

 
f.  
Automobile.  During the Term, the Employee shall be entitled to use of a Company
automobile for general business purposes.

 
6.  
Confidential Material and Employee Obligations.

 
a.  
Confidential Material.  The Employee shall not, directly or indirectly, either
during the Term or thereafter, disclose to anyone (except in the regular course
of the Company's business or as required by law), or use in any manner, any
information acquired by the Employee during his employment by the Company with
respect to any clients or customers of the Company or any confidential,
proprietary or secret aspect of the Company's operations or affairs unless such
information has become public knowledge other than by reason of actions, direct
or indirect, of the Employee. Information subject to the provisions of this
paragraph shall include, without limitation:

 
(i)  
Brokers, broker/dealer firms, law firms used to prepare partnership registration
statements, due diligence investigators, or other parties involved with the
registration, review, or offering of the Company’s drilling programs;

 
(ii)  
Names, addresses, and other information regarding investors in the Company’s
drilling programs;

 
(iii)  
Names, addresses and other information regarding investors who participate with
the Company in the drilling, completion or operation of oil and gas wells as
joint venture partners, working interest owners, or in any other form of
ownership;

 
(iv)  
Lists of or information about personnel seeking employment with or who are
currently employed by the Company;

 
(v)  
Maps, logs, drilling reports and any other information regarding past, planned
or possible future leasing, drilling, acquisition, or other operations that the
Company has completed or is investigating or has investigated for possible
inclusion in future activities;

 
(vi)  
Any other information or contacts relating to the Company's drilling,
development, fund-raising, purchasing, engineering, marketing, merchandising,
and selling activities.

 
b.  
Return of Confidential Material.  All maps, logs, data, drawings and other
records and written material prepared or compiled by the Employee or furnished
to the Employee during the Term shall be the sole and exclusive property of the
Company and none of such material shall be retained by the Employee upon
termination of his employment.  Notwithstanding the foregoing, the Employee
shall be under no obligation to return public information.

 
c.  
No Solicitation.  The Employee shall not, directly or indirectly, either during
the Term or for a period of one (1) year thereafter (i) solicit, directly or
indirectly, the services of any person who was a full-time employee of the
Company, its subsidiaries, divisions, or affiliates, or otherwise induce such
employee to terminate or reduce employment, or (ii) solicit the business of any
person who was a client or customer of the Company, its subsidiaries, divisions,
or affiliates, in each case at any time during the last year of the Term. For
purposes of this Agreement, the term "person" shall include natural persons,
corporations, business trusts, associations, sole proprietorships,
unincorporated organizations, partnerships, joint ventures, limited liability
companies or partnerships, and governments, or any agencies, instrumentalities,
or political subdivisions thereof.

 
d.  
Non-Compete.  Beginning with the second anniversary of the Effective Date, the
Employee shall not, directly or indirectly, either during the Term or for a
period of one (1) year thereafter, engage in any Competitive Business in West
Virginia, Pennsylvania, Colorado, Utah, Wyoming, North Dakota, Michigan, Ohio,
Kentucky and Tennessee; provided, however, that the ownership of less than five
percent (5%) of the outstanding capital stock of a corporation whose shares are
traded on a national securities exchange or on the over-the-counter market shall
not be deemed engaging any Competitive Business.  "Competitive Business" shall
mean the oil and natural gas industry, including oil and gas leasing, drilling,
and other operations, syndication and marketing of partnership or other
investments related to oil and natural gas operations, or any other business
activities that are the same as or similar to the Company’s business operations
as its business exists on the Effective Date or on the Termination Date.

 
e.  
Remedies.  Employee acknowledges and agrees that the Company's remedy at law for
a breach or a threatened breach of the provisions herein would be inadequate,
and in recognition of this fact, in the event of a breach or threatened breach
by Employee of any of the provisions of this Agreement, it is agreed that the
Company shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without posting bond
or other security.  Employee acknowledges that the granting of a temporary
injunction, a temporary restraining order or other permanent injunction merely
prohibiting Employee from engaging in any business activities would not be an
adequate remedy upon breach or threatened breach of this Agreement, and
consequently agrees upon any such breach or threatened breach to the granting of
injunctive relief prohibiting Employee from engaging in any activities
prohibited by this Agreement.  No remedy herein conferred is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given hereunder now or
hereinafter existing at law or in equity or by statute or otherwise.

 
7.  
Termination of the Agreement

 
a.  
Notice of Termination.  Either the Employee or the Board may terminate this
Agreement at any time and in his or their sole discretion upon no less than 30
days written Notice of Termination to the other party.  "Notice of Termination"
shall mean a written notice which shall indicate the specified termination
provision in this Agreement relied upon (Section 7.c., Section 7.d., Section
7.e., Section 7.f or Section 7.g.) and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee's
employment under the provision so indicated; provided, however, no such
purported termination shall be effective without such Notice of Termination;
provided further, however, any purported termination by the Company or by
Employee shall be communicated by a Notice of Termination to the other party
hereto in accordance with  Section 8 (“Notices”) of this Agreement.

 
b.  
Termination Date.  The “Termination Date” shall mean the date specified in the
Notice of Termination. The Termination Date shall not be less than thirty (30)
days after the date such Notice of Termination is given; provided, however, that
if within fifteen (15) days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Termination Date shall be the date
finally determined by either mutual written agreement of the parties or by the
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal there from having expired and no appeal having been taken).

 
c.  
Termination by the Company for Just Cause.

 
(i)  
The Company may terminate the Employee for “Just Cause” (as defined in Section
7.c.ii), provided that the Company shall:

 
(A)  
Give the Employee Notice of Termination as specified in Section 7.a., and

 
(B)  
Pay the Employee his Base Salary through the Termination Date at the rate in
effect at the time the Notice of Termination is given plus any Bonus (only for
periods completed and accrued, but not paid), incentive, deferred, retirement or
other compensation, and provide any other benefits, which have been earned or
become payable as of the Termination Date, pursuant to the terms of this or any
other agreement, or compensation or benefit plan, but which have not yet been
paid or provided.  To the extent such amounts are considered non-qualified
deferred compensation payable upon a separation from service under Internal
Revenue Code Section 409A, payment of those amounts so deferred under Section
409A may not be made until at least six (6) months following the Employee’s
separation from service of the Company (or, if earlier, the date of death of
Employee).

 
(ii)  
For purposes of this Agreement “Just Cause” shall be a good faith determination
of the Board that the Employee:

 
(A)  
Failed to substantially perform his duties with the Company (other than a
failure resulting from his incapacity due to physical or mental illness) after a
written demand for substantial performance has been delivered to him by the
Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties, and the Employee has
failed to cure such deficiency within thirty (30) days of the receipt of such
notice;

 
(B)  
Has engaged in conduct the consequences of which are materially adverse to the
Company, monetarily or otherwise; or

 
(C)  
Has pleaded guilty to or been convicted of a felony or a crime involving moral
turpitude or dishonesty;

 
(D)  
conduct by Employee which demonstrates Employee's gross unfitness to serve the
Company as Chief Financial Officer {that is not remedied by Employee within
fourteen (14) days of written notice of such unfitness from the Board} or

 
(E)  
Has materially breached the terms of this Agreement.

 
(iii)          
(A)
No act, or failure to act, on the Employee’s part shall be grounds for
termination with Just Cause unless he has acted or failed to act with an absence
of good faith or without a reasonable belief that his action or failure to act
was in or at least not opposed to the best interests of the Company.

 
 
(B)
The Employee shall not be deemed to have been terminated with Just Cause under
(ii)(B), (C) or (D), unless there shall have been delivered to the Employee a
letter setting forth the reasons for the Company’s termination of the Employee
for Just Cause.

 
d.  
Termination by the Company Without Just Cause.  In the event the Company
terminates this Agreement prior to its expiration (including extensions as
provided in Section1.b) for any reason other than for Just Cause or the death or
Disability (as defined in Section 7e.) of the Employee, the Company shall:

(i)          
(A)
 If the Termination Date for the Employee is on or prior to the anniversary of
the Effective Date, pay to the Employee twelve months of Base Salary.

 
(B)  
If the Termination Date for the Employee occurs after the anniversary of the
Effective Date, but on or prior to the second anniversary of the Effective Date,
pay to the Employee eighteen months of Base Salary.

 
(C)  
If the Termination Date for the Employee occurs after the second anniversary of
the Effective Date, pay to the Employee within 30 days after the Termination
Date a severance payment equal to three times the sum of: a) the Employee’s
highest Base Salary during the previous two years of employment immediately
preceding the Termination Date, plus b) the highest Bonus paid to the Employee
during the same two year period.

 
(ii)  
Pay to the Employee any unpaid expense reimbursement upon presentation by the
Employee of an accounting of such expenses in accordance with normal Company
practices,

 
(iii)  
If the Termination Date for the Employee is on or after the anniversary of the
Effective Date, vest any unvested Company stock options or restricted stock,

 
(iv)  
Pay any deferred income or retirement payment or other benefit payments due
under this or any other agreements or plans, provided such payments may be made
under the schedule originally contemplated in the agreement under which they
were granted, or in full without discount within 60 days of the Termination Date
at the discretion of the Company,

 
(v)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan,

 
(vi)  
Continue coverage of the Employee under the Company’s group health plans at the
Company’s cost for a period equal to the lesser of (i) 18 months or (ii) such
period as the Employee is receiving COBRA health continuation coverage from the
Company.

 
 
To the extent such amounts are considered non-qualified deferred compensation
payable upon a separation from service under Internal Revenue Code Section 409A,
payment of those amounts so deferred under Code Section 409A may not be made
until at least six (6) months following the Employee’s separation from service
of the Company (or, if earlier, the date of death of Employee).

 
e.  
Termination in the Event of Death or Disability.  This Agreement may be
terminated by the Company in the event of the death or Disability (as
hereinafter defined) of the Employee upon proper notification to the Employee
(or his estate in the event of his death), provided the Company shall pay to the
Employee (or to the estate of the Employee in the event of termination due to
the death of the Employee) the compensation and other benefits described in
Section 4. of this Agreement, except for the Bonus or incentive compensation,
which would have been earned for  (6) months after the Termination Date.  The
benefits provided under this Section shall be no less favorable to Employee in
terms of amounts, deductibles and costs to him, if any, than such benefits
provided by the Company to him and shall not be interpreted so as to limit any
benefits to which Employee, as a terminated employee of the Company, or his
family may be entitled under the Company's life insurance, medical,
hospitalization or disability plans following his Termination Date or under
applicable law, and any other benefits or payments earned by the employee under
this or any other agreement or plan.  "Disability" shall mean being eligible to
receive a disability benefit under the Federal Social Security Act.  All amounts
payable under this Section 7e. shall be paid in a lump sum as soon as
practicable, but no later than two and one-half (2-1/2) months following the
close of the calendar year in which the death or Disability occurred.

 
f.  
Termination by the Employee for Good Reason.

 
(i)  
In the event the Employee terminate this Agreement for Good Reason (as defined
in Section f.ii), the Company shall:

 


(A)  
Pay to the employee within 30 days after the Termination Date a severance
payment equal to three times the sum of: a) the Employee’s highest Base Salary
during the previous two years of employment immediately preceding the
Termination Date, plus b) the highest Bonus paid to the Employee during the same
two year period.  If the agreement is terminated within the first year, the
“highest bonus” amount to be used for this provision will be the target bonus in
effect for year 2007 (i.e. 50% of base compensation),

 
(B)  
Pay to the Employee any unpaid expense reimbursement upon presentation by the
Employee of an accounting of such expenses in accordance with normal Company
practices,

 
(C)  
Vest any unvested Company stock options or restricted stock,

 
(D)  
Pay any deferred income or retirement payment or other benefit payments due
under this or any other agreements or plans, provided such payments may be made
under the schedule originally contemplated in the agreement under which they
were granted, or in full without discount within 60 days of the Termination Date
at the discretion of the Company,

 
(E)  
Make any other payments or provide any benefits earned under this or any other
employment agreement or plan,

 
(F)  
Continue coverage of the Employee under the Company’s group health plans at the
Company’s cost for a period equal to the lesser of (i) 18 months or (ii) such
period as the Employee is receiving COBRA health continuation coverage from the
Company.

 
To the extent such amounts are considered non-qualified deferred compensation
payable upon a separation from service under Internal Revenue Code Section 409A,
payment of those amounts so deferred under Code Section 409A may not be made
until at least six (6) months following the Employee’s separation from service
of the Company (or, if earlier, the date of death of Employee
 
(ii)  
"Good Reason" shall mean the occurrence of any of the following events without
Employee's prior express written consent:

 
(A)  
The Employee is assigned any duties materially and adversely inconsistent with
his position, duties, responsibilities and status with the Company as in effect
at the Effective Date or as may be assigned to the Employee pursuant to Section
3 of this Agreement;

 
(B)  
The title or offices in effect as of the date of this Agreement or as the
Employee may be appointed to or elected to in accordance with Section 3 are
materially and adversely changed;

 
(C)  
There is a Change of Control of the Company as defined in Section 1c.;

 
(D)  
There is a reduction in the Base Salary  (as such Base Salary shall have been
increased from time to time) payable to the Employee pursuant to Section 4 of
this Agreement;

 
(E)  
The Company fails to continue in effect any material employee benefit plan
(including any medical, hospitalization, life insurance or disability benefit
plan in which Employee participates), or any material fringe benefit or
perquisite enjoyed by him unless either an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan or the Employee is not materially and adversely
damaged, or the failure by the Company to continue Employee's participation
therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder,
or the failure by the Company to provide him with the benefits to which he is
entitled under this Agreement; provided, however, that Employee continues to
meet all eligibility  requirements thereof and has not otherwise been terminated
in accordance with this Agreement;

 
(F)  
The Company requires or attempts to require the Employee to be based anywhere
more than 60 miles outside of Bridgeport, West Virginia, except reasonably
required travel in connection with the Company’s business;

 
(G)  
The Company fails to obtain a satisfactory agreement from any successor or
assign of the Company to assume and agree to perform this Agreement, as
contemplated in Section 10 (Successors) hereof;

 
(H)  
Any material breach by the Company of any material provision of this Agreement;
or

 
(I)  
Any purported Termination of the Employee’s employment by the Company for Just
Cause that does not comply with the terms of Sections 7.c.ii (Definition of Just
Cause) of this Agreement.

 
g.  
Termination by the Employee for other than Good Reason.  The Employee may
terminate this Agreement for other than Good Reason upon proper notification as
provided in Section 7.a.  In such event the Company shall pay to the Employee:

 
(i)  
The compensation provided in Section 4 at the rate in effect at the time the
Notice of Termination. The Base Salary, Bonus and incremental Retirement Payment
shall be prorated for the portion of the year that the Employee is employed by
the Company; provided, however, that if the Employee’s termination occurs prior
to March 31 of the year the Employee shall not be entitled to a prorated Bonus
for the year;

 
(ii)  
Any incentive, deferred or other compensation which has been earned or has
become payable pursuant to the terms of this or any other agreement or
compensation or benefit plan as of the Termination Date, but which has not yet
been paid, provided such payments may be made under the schedule originally
contemplated in the agreement under which they were granted or in full without
discount within 60 days of the Termination Date at the discretion of the
Company;

 
(iii)  
Any unpaid expense reimbursement upon presentation by the Employee of an
accounting of such expenses in accordance with normal Company practices; and

 
(iv)  
Any other payments for benefits earned under this or any other employment
agreement or plan.

 
To the extent such amounts are considered non-qualified deferred compensation
payable upon a separation from service under Internal Revenue Code Section 409A,
payment of those amounts so deferred under Section 409A may not be made until at
least six (6) months following the Employee’s separation from service of the
Company (or, if earlier, the date of death of Employee).
 
8.  
Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, by facsimile
transmission or sent by certified mail, return receipt requested, postage
prepaid, or by expedited  (overnight) courier with established national
reputation, shipping prepaid or billed to sender, in either case addressed to
the respective addresses last given by each party to the other  (provided that
all notices to the Company shall be directed to the attention of the Secretary
of the Company ) or to such other address as either party may have furnished  to
the other in writing  in  accordance  herewith.  All notices and communication
shall be deemed to have been received on the date of delivery thereof, or on the
second day after deposit thereof with an expedited courier service, except that
notice of change of address shall be effective only upon receipt.



Company at:
Petroleum Development Corporation
 
P.O. Box 26
 
103 E. Main Street
 
Bridgeport, WV 26330
   
Employee at:
Richard McCullough
 
P.O. Box 26
 
109 E. Main Street
 
Bridgeport, WV   26330



9.  
Life Insurance.  The Company may, at any time after the execution of this
Agreement, maintain any outstanding life insurance policies and apply for and
procure as owner and for its own benefit new life insurance on Employee, in such
amounts and in such form or forms as the Company may determine.  Employee shall,
at the request of the Company, submit to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such
insurance.  Employee hereby represents that to his knowledge he is in excellent
physical and mental condition.

 
10.  
Successors. This Agreement shall be binding on the Company and any successor to
any of its businesses or assets.  Without limiting the effect of the prior
sentence, the Company shall use its best efforts to require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section, entitled Successors, by operation of law or
otherwise.

 
11.  
Binding Effect.  This Agreement shall inure to the benefit of and be enforceable
by Employee's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Employee should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Employee's estate.

 
12.  
Modification and Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Employee and such officer of the Company as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 
13.  
Headings.  Headings used in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 
14.  
Waiver of Breach.  The waiver of either the Company or Employee of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either the Company or Employee.

 
15.  
Amendments.  No amendments or variations of the terms and conditions of this
Agreement shall be valid unless the same is in writing and signed by all of the
parties hereto.

 
16.  
Survival of Obligations.  The provisions of Section 5.e. and Section 6 of this
Agreement shall continue to be binding upon the Employee and Company in
accordance with their terms, notwithstanding the termination of the Employee’s
employment with the Company for any reason or the expiration of this Agreement.

 
17.  
Severability.  The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision contained herein.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.  It is expressly understood and agreed that
while the Company and Employee consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the good
will, other proprietary rights and intangible business value of the Company, if
a final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Employee, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 
18.  
Governing Law.  This Agreement shall be construed and enforced pursuant to the
laws of the State of West Virginia.

 
19.  
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or any transactions provided for herein, or the breach thereof, other
than a claim for injunctive relief, shall be settled by arbitration in
accordance with the commercial Arbitration Rules of the American Arbitration
Association (the "Rules") in effect at the time demand for arbitration is made
by any party.  The evidentiary and procedural rules in such proceedings shall be
kept to the minimum level of formality that is consistent with the Rules. The
Company shall name one arbitrator, Employee shall name a second and the two
arbitrators so chosen shall name a neutral, third arbitrator, who shall serve as
the sole arbitrator of the controversy or claim.  The third arbitrator shall be
experienced in the matters in dispute.  In the event that the third and sole
arbitrator is not agreed upon, the American Arbitration Association shall name
him or her.  Arbitration shall occur in Bridgeport, West Virginia, or such other
location agreed to by the Company and Employee.  The award made by the third
arbitrator shall be final and binding, and judgment may be entered in any court
of law having competent jurisdiction. The award is subject to confirmation,
modification, correction, or vacation only as explicitly provided in Title 9 of
the United States Code.  The prevailing party shall be entitled to an award of
pre- and post-award interest as well as reasonable attorneys' fees incurred in
connection with the arbitration and any judicial proceedings related thereto.

 
20.  
Executive Officer Status.  Employee acknowledges that he may be deemed to be an
"executive officer" of the Company for purposes of the Securities Act of 1993,
as amended (the "1933 Act"), and the Securities Exchange Act of 1934, as amended
(the "1934 Act") and, if so, he shall comply in all respects with all the rules
and regulations under the 1933 Act and the 1934 Act applicable to him in a
timely and non-delinquent manner. In order to assist the Company in complying
with its obligations under the 1933 Act and 1934 Act, Employee shall provide to
the Company such information about Employee as the Company shall reasonably
request including, but not limited to, information relating to personal history
and stockholdings.  Employee shall immediately report to the General Counsel of
the Company or other designated officer of the Company all changes in beneficial
ownership of any shares of the Company Common Stock deemed to be beneficially
owned by Employee and/or any members of Employee's immediate family.

 
21.  
Pronouns.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular, or plural, as the identity of the
person or entity may require. As used in this Agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word "may" gives sole discretion without any
obligation to take any action.

 
22.  
Counterparts.   This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one document.

 
23.  
Exhibits.  Any Exhibits attached hereto are incorporated herein by reference and
are an integral part of this Agreement.

 
IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Employment Agreement as of the date first above written.
 
Company
   
Executive
Petroleum Development Corporation
                         
By:
 /s/ David C. Parke     /s/ Richard McCullough  
David C. Parke
 
Richard McCullough
Position:
Chairman of the
     
Compensation Committee
   

 
 

--------------------------------------------------------------------------------